 Fill in this information to identify the case:

 Debtor 1              Cosetta Johnson Foster

 Debtor2
 (Spouse, if filing)

                                     _N_o rt_ h_ e_ _ rn_ _____ District of Alabama
 United states Bankruptcy Court for the:
                                                                           (State)
 Case number             16-70058-JHH13                        (Tuscaloosa)




Form 4100R                        AMENDED

Response to Notice of Final Cure Payment                                                                                                10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee's notice of final cure payment.


                 Mortgage Information

                                                                                                            Court claim no. (if known):
 Name of creditor:             U.S. Bank Trust National Association, as                                     3
                               Trustee of the Bungalow Series Ill Trust
 Last 4 digits of any number you use to identify the debtor's account:

 Property address:              3123 Diamondhead
                                Number     street



                                 Northport                AL       35473
                                City                     state    ZIP Code



                 Prepetition Default Payments

  Check one:
  fit Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor's claim.*****
  D   Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
      on the creditor's claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date $ -----
      of this response is:
  .....The Proof of Claim has been paid pursuant to docket number 53, Order on Objection to Claims 3&5, entered on 05/13/2019.
                 Postpetition Mortgage Payment

  Check one:
  D    Creditor states that the debtor(s) are current with all postpetition payments consistent with§ 1322(b)(5) of
       the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

       The next postpetition payment from the debtor(s) is due on:           MM/ DD    /YYYY


  fa Creditor states that the debtor(s) are not current on all postpetition payments consistent with§ 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
        a. Total postpetition ongoing payments due: 09/01/2018 - 06/01/2020 22@ $1,094.29
                                                                                                                          (a)$   24,074.38
        b. Total fees, charges, expenses, escrow, and costs outstanding: Taxes and insurance                          +   (b)    $ 5,764.23
        c. Total. Add lines a and b.                                                                                      (c)    $ 29,838.61
       Creditor asserts that the debtor(s) are contractually
       obligated for the postpetition payment(s) that first became           09/01/2018
       due on:                                                               MM/ DD    /YYYY

Form 4100R                                            Response to Notice of Final Cure Payment                                          page 1
      Case 16-70058-JHH13                      Doc    Filed 06/18/20 Entered 06/18/20 19:13:39                            Desc Main
                                                      Document     Page 1 of 5
Debtor 1         Cosetta Johnson Foster                                                     case number (ifla,own)   16-70058-J H H 13
                First Name      Middle Name             last Name




               Itemized Payment History


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
  ■      all payments received;
  ■      all fees, costs, escrow, and expenses assessed to the mortgage; and
  ■      all amounts the creditor contends remain unpaid.




               Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor's
  proof of claim.

  Check the appropriate box·.
  D      I am the creditor.
  f5lJ I am the creditor's authorized agent.

 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.

 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.




               X Isl Mark A. Baker                                                           Date    06, 18 / 2020
                   Signature




 Print              Mark                           A.               Baker                   nue Attorney for creditor
                   First Name                  Midcle Name           Last Name




 Company            McMichael Taylor Gray, LLC

 If different from the notice address listed on the proof of claim to which this response applies:


 Address            3550 Engineering Drive, Suite 260
                   Number                 Street


                    Peachtree Corners,                              GA            30092
                   City                                              State       ZPCode




 Contactphone      c404 i474 - 7149                                                         Email    mbaker@mtglaw.com



Form 4100R                                                      Response to Notice of Final Cure Payment                                 page 2

      Case 16-70058-JHH13                          Doc         Filed 06/18/20 Entered 06/18/20 19:13:39                           Desc Main
                                                               Document     Page 2 of 5
 BK Case               16-70058
                                     * Prior to 12/2011 payment changes were not required to
 BK Filing Date        1/15/2016
                                               be filed in courts or with Proof of claim
  First Post date      2/1/2016
 Pmt Change Filed     Fliling Date   Effective date    Amount           PI       Escrow Others
 POC pmt Filed         5/5/2016         2/1/2016      $1,240.63        $968.98   $271.65
 Pmt Change Filed      1/10/2017        2/1/2017      $1,799.27        $968.98   $830.29
 Pmt Change Filed     10/20/2017       12/1/2017      $1,702.80        $968.98   $733.82
 Pmt Change Filed                                       $0.00
       Date Rcvd    Amount Rcvd/Rvd Amount Due        Due Date     Suspense
       5/2/2016        $1,620.00     $1,240.63        2/1/2016    $ 379.37
                                     $1,240.63        3/1/2016    $ -861.26
                                     $1,240.63        4/1/2016    $ -2,101.89
                                     $1,240.63        5/1/2016    $ -3,342.52
                                     $1,026.00          Fees      $ -4,368.52
                                 AO Entered
     6/1/2016          $1,640.00       $1,240.63       6/1/2016   $     399.37
     8/9/2016          $2,531.26       $1,240.63       7/1/2016   $   1,690.00
     8/16/2016          $800.00        $1,240.63       8/1/2016   $   1,249.37
     9/9/2016          $1,400.00       $1,240.63       9/1/2016   $   1,408.74
     11/4/2016         $1,400.00       $1,240.63      10/1/2016   $   1,568.11
     12/2/2016         $1,500.00       $1,240.63      11/1/2016   $   1,827.48
     1/13/2017         $1,250.00       $1,240.63      12/1/2016   $   1,836.85
     3/6/2017          $1,400.00       $1,240.63       1/1/2017   $   1,996.22
     4/26/2017         $1,800.00       $1,799.27       2/1/2017   $   1,996.95
     4/30/2018         $1,375.02       $1,799.27       3/1/2017   $   1,572.70
                         BSI ACQUIRED LOAN 6/1/2018
     6/20/2018         $2,385.77       $1,799.27      4/1/2017    $ 2,159.20
     6/20/2018                         $1,799.27      5/1/2017    $ 359.93
     7/30/2018          $602.39                                   $ 962.32
                                                                  $ 962.32
                    MOD Completed 8/1/2018                        $ 962.32
                                                                  $ 962.32
                                                                  $ 962.32
                                                                  $ 962.32
                                                                  $ 962.32
                                                                  $ 962.32 Due




Case 16-70058-JHH13       Doc    Filed 06/18/20 Entered 06/18/20 19:13:39            Desc Main
                                 Document     Page 3 of 5
                                                                                                                Payment Changes
                                                                          Date                    P&I               Escrow        Total          Notice Filed
                                                                                 8/1/2018               $729.02         $365.27      $1,094.29     MOD cmplt
                                                                                                                         $0.00
                                                                                                                         $0.00
                                                                                                                         $0.00
                                                                                                                         $0.00
              Loan Information                                                                                           $0.00
Loan #                                                                                                                   $0.00
Borrower                  COSETTA JOHNSON                                                                                $0.00
BK Case #                 16-70058                                                                                       $0.00
Date Filed                01/15//2016                                                                                    $0.00
POC Covers
First Post Petition Due   MOD
Date                      COMPLTED
Pre- Suspense             $0.00

         Date               Amount Rcvd        Post Pet Due Date           Contractual Due Date         Amt Due       Over/Short Suspense Credit Suspense Debit Suspense Balance ESCROW Credit   ESCROW Debit     ESCR Suspense Bal   Escrow Paid to Date    UPB After Transaction      Comments
                                                                                                                             $0.00                                           $0.00     $365.27                                $365.27              $365.27                $174,434.31
                9/28/2018    $1,362.75     Pre/Post-MOD Susp Balance             8/1/2018               $1,094.29          $268.46      $268.46                           $268.46      $268.46                                $633.73              $633.73                $174,286.74
                9/28/2018                 Additional Suspense to Escrow                                                      $0.00                      $268.46              $0.00                                            $633.73              $633.73                $174,286.74
                                                    9/1/2018                      9/1/2018              $1,094.29       -$1,094.29                                           $0.00                                            $633.73              $633.73                $174,286.74
                                                   10/1/2018                     10/1/2018              $1,094.29       -$1,094.29                                           $0.00                                            $633.73              $633.73                $174,286.74
10/5/18 HOI PAID                                                                                        $2,554.96       -$2,554.96                                           $0.00                    $2,554.96            -$1,921.23              $633.73                $174,286.74
                                                   11/1/2018                     11/1/2018              $1,094.29       -$1,094.29                                           $0.00                                         -$1,921.23              $633.73                $174,286.74
11/8/18 TAXES PAID                                                                                       $609.81          -$609.81                                           $0.00                     $609.81             -$2,531.04              $633.73                $174,286.74
                                                   12/1/2018                     12/1/2018              $1,094.29       -$1,094.29                                           $0.00                                         -$2,531.04              $633.73                $174,286.74
                                                   1/1/2019                       1/1/2019              $1,094.29       -$1,094.29                                           $0.00                                         -$2,531.04              $633.73                $174,286.74
                                                   2/1/2019                       2/1/2019              $1,094.29       -$1,094.29                                           $0.00                                         -$2,531.04              $633.73                $174,286.74
                                                   3/1/2019                       3/1/2019              $1,094.29       -$1,094.29                                           $0.00                                         -$2,531.04              $633.73                $174,286.74
                                                   4/1/2019                       4/1/2019              $1,094.29       -$1,094.29                                           $0.00                                         -$2,531.04              $633.73                $174,286.74
                                                   5/1/2019                       5/1/2019              $1,094.29       -$1,094.29                                           $0.00                                         -$2,531.04              $633.73                $174,286.74
                                                   6/1/2019                       6/1/2019              $1,094.29       -$1,094.29                                           $0.00                                         -$2,531.04              $633.73                $174,286.74
                                                   7/1/2019                       7/1/2019              $1,094.29       -$1,094.29                                           $0.00                                         -$2,531.04              $633.73                $174,286.74
                                                   8/1/2019                       8/1/2019              $1,094.29       -$1,094.29                                           $0.00                                         -$2,531.04              $633.73                $174,286.74
                                                   9/1/2019                       9/1/2019              $1,094.29       -$1,094.29                                           $0.00                                         -$2,531.04              $633.73                $174,286.74
                                                   10/1/2019                     10/1/2019              $1,094.29       -$1,094.29                                           $0.00                                         -$2,531.04              $633.73                $174,286.74
10/5/19 HOI PAID                                                                                        $2,606.44       -$2,606.44                                           $0.00                    $2,606.44            -$5,137.48              $633.73                $174,286.74
10/26/19 TAXES PAID                                                                                      $626.75          -$626.75                                           $0.00                      $626.75            -$5,764.23              $633.73                $174,286.74
                                                   11/1/2019                     11/1/2019              $1,094.29       -$1,094.29                                           $0.00                                         -$5,764.23              $633.73                $174,286.74
                                                   12/1/2019                     12/1/2019              $1,094.29       -$1,094.29                                           $0.00                                         -$5,764.23              $633.73                $174,286.74
                                                   1/1/2020                       1/1/2020              $1,094.29       -$1,094.29                                           $0.00                                         -$5,764.23              $633.73                $174,286.74
                                                   2/1/2020                       2/1/2020              $1,094.29       -$1,094.29                                           $0.00                                         -$5,764.23              $633.73                $174,286.74
                                                   3/1/2020                       3/1/2020              $1,094.29       -$1,094.29                                           $0.00                                         -$5,764.23              $633.73                $174,286.74
                                                   4/1/2020                       4/1/2020              $1,094.29       -$1,094.29                                           $0.00                                         -$5,764.23              $633.73                $174,286.74
                                                   5/1/2020                       5/1/2020              $1,094.29       -$1,094.29                                           $0.00                                         -$5,764.23              $633.73                $174,286.74
                                                   6/1/2020                       6/1/2020              $1,094.29       -$1,094.29                                           $0.00                                         -$5,764.23              $633.73                $174,286.74
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73                $174,286.74
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73                $174,286.74
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73                $174,286.74
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73                $174,286.74
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73                $174,286.74
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73                $174,286.74
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73
                                                                                                                             $0.00                                           $0.00                                         -$5,764.23              $633.73




                                                Case 16-70058-JHH13                                                 Doc           Filed 06/18/20 Entered 06/18/20 19:13:39                                                             Desc Main
                                                                                                                                  Document     Page 4 of 5
                                 CERTIFICATE OF SERVICE

The undersigned hereby certifies under penalty of perjury that he/she is over eighteen (18) years
of age and that the AMENDED RESPONSE TO NOTICE OF FINAL CURE PAYMENT
in the above captioned case were this day served upon the below named persons by mailing,
postage prepaid, first class mail a copy of such instrument to each person(s), parties, and/or
counsel at the addresses shown below:


Via U.S. Mail
Cosetta Johnson Foster
3723 Diamondhead Lane
Northport, AL 35473-2254

Via CM/ECF electronic service:
Robert D. Reese
Bond, Botes, Reese & Shinn, P.C.
15 Southlake Lane
Suite 140
Birmingham, AL 35244

J. Suzanne Shinn
Bond, Botes, Reese & Shinn, P.C.
15 Southlake Lane
Suite 140
Birmingham, AL 35244

C David Cottingham
Chapter 13 Standing Trustee
701 22nd Avenue, Suite 4
P O Drawer 020588
Tuscaloosa, AL 35402-0588

This 18th day of June, 2020


                                                            /s/ Mark A. Baker_
                                                            Mark A. Baker
                                                            ASB 2459-E57M
                                                            McMichael Taylor Gray, LLC
                                                            3550 Engineering Drive
                                                            Suite 260
                                                            Peachtree Corners, GA 30092
                                                            404-474-7149
                                                            mbaker@mtglaw.com




Case 16-70058-JHH13        Doc     Filed 06/18/20 Entered 06/18/20 19:13:39            Desc Main
                                   Document     Page 5 of 5
